DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1, is objected to because of the following informalities:  Claim 1 includes the misspelled word, “conector” in Line 3.  Appropriate correction is required.
Claims 18-20 are also objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only,  See MPEP § 608.01(n), see 35 U.S.C. 112 which allows reference to only a particular claim and see below:
Claim 18 includes a male connector according to claim 11 and a tool according to claim 1,
Claim 19 (depends from multiple dependent claim 18), and
Claim 20 (depends from multiple dependent claim 18), 
 Accordingly, claims 18-20 have not been further treated on the merits. Therefore, claims 1-17 remain pending in the application and have been fully examined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 9-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 11 and 13-15 of U.S. Patent No. 10343452 in view of Chang (2009/0129887). 

In reference to claim 1, U.S. Patent No. 10343452 discloses a method (claim 13)/apparatus (claim 1) of removably mounting a device on a surface comprising: providing a male connector (see claims 1 or 13) having on a first end a non-circular outer mating surface and at least one recess on the outer mating surface (see claim 13), rotating the male connector (see claim 14) providing a quick disconnect tool (see claim 13) comprising: a socket defining a hollow socket chamber having a non-circular inner surface constructed to mate with the male connector, a socket chamber opening into which the male connector can enter the socket chamber, the outer mating surface of the male connector having a shape so that the male connector cannot rotate within the socket chamber, and at least one detent hole in the socket passing from an outer surface of the socket to the socket chamber (see claim 13), a detent located in the detent hole (see claim 13) and a collar having an inside surface that slides over the outer surface of the socket, the inside surface of the collar (see claim 13) having a locking surface and an unlocking surface, when the collar is in a closed position on the socket the locking surface pushes the detent into a closed position where the detent protrudes into the socket chamber and when the collar is in an open position the unlocking surface allows the detent to not protrude into the socket chamber (see claim 13), wherein when the male connector is within the socket chamber and the detent is in a closed position the detent protrudes into the recess of the male connector locking the male connector within the socket chamber (see claim 13), connecting the quick disconnect tool to the device (see claim 13, see column 9, Lines 19-20) and inserting the mounted male connector into the chamber of the socket when the collar is in an open position and moving the collar to a closed position when the male connector is inside the chamber to lock the male connector inside the socket chamber (see claim 13, see column 9, Lines 21-25) and removably mount the device to the surface so that the removably mounted device cannot rotate in relation to the mounted male connector (see claim 13, see column 8, Lines 53-55), the difference being, that the male connector has threads on a second end opposite the first end in order to fasten the second end of the male connector to the surface by the threads to provide a mounted male connector that is mounted on the surface so that the first end of the male connector is exposed. However, Chang teaches that it is old and well known in the art at the time the invention was made to provide a male connector (1) with threads (121) on a second end (12) opposite a first end (11, Figure 3) in order to fasten the second end of the male connector to a surface (formed as the inner hole of element 4 receiving threads 121 therein, Figure 5) by the threads to provide a mounted male connector that is mounted on the surface so that the first end of the male connector is exposed (note; the first end is exposed from the inner hole receiving threads 121 therein, Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the male connector, of U.S. Patent No. 10343452, with the known technique of providing a male connector with threads on a second end, as taught by Chang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile male connector having outer threads that allow the connector to function as a bolt thereby more effectively and maintaining engagement with a surface and achieves both of the force-driving and theft-protection functions. 

In reference to claim 2, U.S. Patent No. 10343452 discloses the claimed invention except for further comprising using a second quick disconnect tool to rotate the male connector and when the male connector is mounted on the surface moving the collar into an open position and removing the second quick disconnect tool from the male connector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include another quick disconnect tool, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

In reference to claims 3 and 14, Chang discloses that the threads are external (Figure 3) and comprises rotating the male connector to screw the threads into the surface (Figure 5). 

In reference to claim 4, Chang discloses that the threads (i.e. 122) are internal (Figure 7), and the method comprises rotating the male connector to screw the threads onto threaded shaft (Paragraph 20).

In reference to claims 6 and 13, U.S. Patent No. 10343452 discloses that the socket chamber is the shape of a hexagon, a square, or a star (see claim 7). 

In reference to claims 9, 12 and 17, U.S. Patent No. 10343452 discloses that the outer mating surface of the male connector and the inner surface of the socket chamber are substantially the same shape (claims 2 and 15). 

In reference to claim 10, U.S. Patent No. 10343452 discloses the claimed invention except for further comprising a plurality of the male connectors on the surface and connecting a plurality of the quick disconnect tools to the device, and inserting the plurality of mounted male connectors into an associated quick disconnect tool to removably mount the device to the surface so that the removably mounted device cannot rotate in relation to the mounted male connector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a plurality of the male connectors and a plurality of the quick disconnect tools, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

In reference to claim 11, U.S. Patent No. 10343452 discloses a quick disconnect tool and male connector configured to mount a device to a surface (see claim 1) comprising the male connector (see claims 1 or 13) having on a first end a non-circular outer mating surface and at least one recess on the outer mating surface (see claim 1), providing a quick disconnect tool (see claim 1) comprising: a socket defining a hollow socket chamber having a non-circular inner surface constructed to mate with the male connector, a socket chamber opening into which the male connector can enter the socket chamber, the outer mating surface of the male connector having a shape so that the male connector cannot rotate within the socket chamber, and at least one detent hole in the socket passing from an outer surface of the socket to the socket chamber (see claim 1), a detent located in the detent hole (see claim 1) and a collar having an inside surface that slides over the outer surface of the socket, the inside surface of the collar (see claim 1) having a locking surface and an unlocking surface, when the collar is in a closed position on the socket the locking surface pushes the detent into a closed position where the detent protrudes into the socket chamber and when the collar is in an open position the unlocking surface allows the detent to not protrude into the socket chamber (see claim 1), wherein when the male connector is within the socket chamber and the detent is in a closed position the detent protrudes into the recess of the male connector locking the male connector within the socket chamber (see claim 1), and a socket connector (see claims 6 and 11) configured for connecting the device to the quick disconnect tool, the difference being, that the male connector has threads on a second end opposite the first end in order to fasten the second end of the male connector to the surface by the threads to provide a mounted male connector that is mounted on the surface so that the first end of the male connector is exposed. However, Chang teaches that it is old and well known in the art at the time the invention was made to provide a male connector (1) with threads (121) on a second end (12) opposite a first end (11, Figure 3) in order to fasten the second end of the male connector to a surface (formed as the inner hole of element 4 receiving threads 121 therein, Figure 5) by the threads to provide a mounted male connector that is mounted on the surface so that the first end of the male connector is exposed (note; the first end is exposed from the inner hole receiving threads 121 therein, Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the male connector, of U.S. Patent No. 10343452, with the known technique of providing a male connector with threads on a second end, as taught by Chang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile male connector having outer threads that allow the connector to function as a bolt thereby more effectively and maintaining engagement with a surface and achieves both of the force-driving and theft-protection functions. 

Claims 5, 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 11 and 13-15 of U.S. Patent No. 10343452 in view of Chang (2009/0129887) and Nagel (8893594). 

In reference to claims 5, 7 and 16, U.S. Patent No. 10343452 discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that the surface comprises a wall, and the method comprises rotating the male connector to mount the male connector on the wall. However, Nagel shows that it is old and well known in the art at the time the invention was made to provide a fastener (154) that is used for fastening to a surface that comprises a wall (158, Figures 1, 7a, 7b and 14), and the method comprises rotating the male connector to mount the male connector on the wall (Column 2, Lines 6-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the surface, of U.S. Patent No. 10343452, with the known technique of using the connector on a surface that comprises a wall, as taught by Nagel, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively retains various surface materials in place thereby preventing any unwanted disconnection. 

Claim 8, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 11 and 13-15 of U.S. Patent No. 10343452 in view of Chang (2009/0129887), Nagel (8893594) and Call et al. (2015/0247519).

In reference to claim 8, U.S. Patent No. 10343452 discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that the device comprises a shelf, a picture, a cabinet, a hanger, a television, or a cable. However, Call et al. show that it is old and well known in the art at the time the invention was made to provide a fastener (5) that is used for fastening a device that comprises a shelf (3), a picture, a cabinet (3), a hanger, a television, or a cable (Figure 1) to a surface (2, paragraph 2 and Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of U.S. Patent No. 10343452, with the known technique of using the connector with a device that comprises a shelf, a picture, a cabinet, a hanger, a television, or a cable, as taught by Call et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively fastens various surfaces in place while supporting the weight of the device (i.e. cabinet or shelf) being fastened to the walls thus preventing any unwanted disconnection.

Claim 15, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 11 and 13-15 of U.S. Patent No. 10343452 in view of Chang (2009/0129887) and Call et al. (2015/0247519).

In reference to claim 15, U.S. Patent No. 10343452 discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that the device comprises a shelf, a picture, a cabinet, a hanger, a television, or a cable. However, Call et al. show that it is old and well known in the art at the time the invention was made to provide a fastener (5) that is used for fastening a device that comprises a shelf (3), a picture, a cabinet (3), a hanger, a television, or a cable (Figure 1) to a surface (2, paragraph 2 and Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of U.S. Patent No. 10343452, with the known technique of using the connector with a device that comprises a shelf, a picture, a cabinet, a hanger, a television, or a cable, as taught by Call et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively fastens various surfaces in place while supporting the weight of the device (i.e. cabinet or shelf) being fastened to the walls thus preventing any unwanted disconnection.
Allowable Subject Matter
Claims 1-17 would be allowable when the Double Patenting Rejection above has been overcome by the filing of a proper terminal disclaimer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gomez (2014/0102745) and Lai et al. (2013/0250523) both  show that it is known to use multiple fasteners for retaining various surfaces together (see Figures 1-10 in both patents). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723